Citation Nr: 1604631	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.  

2.  Entitlement to service connection for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1979 to May 1983, with additional service in the Army National Guard from August 1986 to August 1987 and from October 1988 to October 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  

The Board acknowledges that the issues of whether new and material evidence was received to reopen previously denied claims of entitlement to service connection for right and left carpal tunnel syndrome were reopened and remanded by another Veterans Law Judge (VLJ) in a December 2014 decision following a July 2014 Travel Board hearing.  However, considering that the VLJ who held the July 2014 hearing and rendered the December 2014 decision dealt with only the issues of whether new and material evidence had been received to reopen the claims and did not address the claims de novo on the merits, the Board concludes that a panel decision is not necessary.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  

The Veteran also testified at a September 2015 Board videoconference hearing before the undersigned VLJ after requesting an additional de novo hearing on the merits of her service connection claims in May 2015.  Although the undersigned VLJ erroneously characterized the issues before the Board at the hearing as "whether new and material evidence has been received to reopen claims of service connection for right carpal tunnel syndrome and left carpal tunnel syndrome," the Board finds that the Veteran has not been prejudiced because the VLJ and the Veteran's attorney still addressed the elements of the service connection claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).

The issue of entitlement to service connection for a tendon disability of the right hand, to include as secondary to carpal tunnel syndrome, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has bilateral carpal tunnel syndrome that is a result of typing on a mechanical typewriter in active duty service in the Navy and later in the Army National Guard.  The Veteran complains of recurrent neurological symptoms in both hands that began in service and have continued since service.  Thus, the Veteran should be provided with a VA examination to determine the nature and probable etiology of any neurological disability of the bilateral hands.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide information as to any outstanding treatment records regarding carpal tunnel syndrome.

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  If private medical records are identified, then the RO must make two attempts to obtain the records, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, then the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2. Obtain all outstanding VA treatment records, to include records from December 2013 to present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, or determines that further efforts to obtain them would be futile, then the RO must notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e) (2015).  The Veteran and her representative must then be given an adequate opportunity to respond. 

3. After the above development has been completed, schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of any disorder of the bilateral hands.  The VA physician is requested to review the claims file in order to render opinions as to the nature and diagnosis(es) of any neurological impairment of the bilateral hands.  The examiner is asked to specifically address whether the Veteran has bilateral carpal tunnel syndrome.  

The examiner is also requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neurological impairment of the bilateral hands, to include carpal tunnel syndrome, manifested in service or is etiologically related to the Veteran's periods of service.  

In doing so, the examiner is asked to specifically address the Veteran's report that she began to experience numbness and tingling in her hands in service and that these symptoms have continued since service; and that the Veteran's reported duties in service involved typing daily on mechanical desktop typewriters.  

The examiner is advised that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the above development, as well as any other action deemed necessary, adjudicate the claims on appeal.  If any benefit sought is denied, then furnish the Veteran and her attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






